IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,152




EX PARTE ROBERT J. JAMES, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 4760-A IN THE 1ST DISTRICT COURT
FROM NEWTON COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault of a child and sentenced to life imprisonment.  The Ninth Court of Appeals affirmed his 
conviction. James v. State, No. 09-01-500-CR, (Tex. App. – Beaumont, 2002, no pet.) (not
designated for publication). 
            Applicant contends that appellate counsel rendered ineffective assistance because counsel
failed to advise him of right to petition for discretionary review pro se. 
            Based on our independent review of the record, we find that appellate counsel failed to advise
Applicant of his right to petition for discretionary review pro se. Applicant is entitled to relief.  Ex
parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).
            Relief if granted.  Applicant is entitled to the opportunity to file an out-of-time petition for
discretionary review of the judgment of the Ninth Court of Appeals in Cause No. 09-00500-CR that
affirmed his conviction in Case No. 4760-A from the 1st  Judicial District Court of Newton County. 
Applicant shall file petition for discretionary review with the Ninth Court of Appeals within 30 days
of the date on which this Court’s mandate issues.
 
Delivered: May 6, 2009
Do not publish